DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 8/10/21.  Claims 1-52 are pending.  Claims 18-20, 23, 25-26, 28-35, 37-39, 48, 50-52 have been withdrawn.  Claims 1-17, 21-22, 24, 27, 36, 40-47, 49 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 11-17, 21-22, 24, 27, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forero-Torres et al. (“Results from a Phase 1/2 Study of INCB050465, a Highly Selective and Highly Potent PI3Kδ Inhibitor, in Patients with Relapsed or Refractory B-Cell Malignancies (CITADEL-101),” Blood, 59th Annual .
Forero-Torres et al. teach that PI3Kδ activation is associated with increased malignant B-cell proliferation.  INCB050465 (same structure as the species election) is a highly selective and highly potent next generation PI3Kδ inhibitor, designed to eliminate hepatotoxicity associated with first-generation PI3Kδ inhibitors (abstract).  Patients with follicular lymphoma were treated in various cohorts by administering 5, 20, 30 mg of INCB050465 once daily.  The treatment responses were evaluated every 9 weeks.  Dose reduction was needed for 6% of the 72 patients due to treatment-emergent adverse effects (TEAE), such as colitis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 4, 6-10, 40-47, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Forero-Torres et al. (“Results from a Phase 1/2 Study of INCB050465, a Highly Selective and Highly Potent PI3Kδ Inhibitor, in Patients with Relapsed or Refractory B-Cell Malignancies (CITADEL-101),” Blood, 59th Annual Meeting of the American-Society-of-Hematology, December 9-12, 2017, 130, supplement 1, 410, of record), as applied to claims 1-3, 5, 11-17, 21-22, 24, 27, 36.
The instant claims are directed to a method of treating a disease associated with abnormal expression of PI3Kδ by administering an inhibitor of PI3Kδ in a first dosage of about 3-50 mg/day for 2-12 weeks and then administering a second dosage, which is less than the first dosage.
Forero-Torres et al. teach as discussed above, however, fail to disclose the specifically claimed dosages for the second dose and the period of times.  
It would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have administered a lower dosage of the PI3Kδ inhibitor, INCB050465, at 2.5, 5, or 20 mg/day for 8 weeks after administering an initial dosage of 5, 20, 30 mg/day for 9 weeks in the method of treating follicular lymphoma in a patient in need thereof.
A person of ordinary skill in the art would have been motivated to lower the amount of INCB050465 to the claimed dosages and length of time because this is a result effective variable, which one of ordinary skill in the art knows how to optimize based on the symptoms, progression of disease, tolerability, side effects, etc.  For example, with a highly selective and highly potent next generation PI3Kδ inhibitor, such as INCB050465, one would expect a high level of therapeutic efficacy after 9 weeks, 
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04





Response to Arguments
	Applicant argues that the Florero-Torres reference should be disqualified as a prior art based on 35 USC 102(b)(1)(A) because the subject matter disclosed in the reference was obtained by the Applicant, Incyte Corporation, from a phase 1/2 study of 
	This is not persuasive because this conclusion is not readily apparent from the reference and the arguments supplied.  Applicant has not provided any documentation which provides evidence of the communication of the subject matter by the inventor to the entity that made the disclosure of the subject matter directly or indirectly.  Furthermore, Applicant has not provided an affidavit or declaration showing this evidence.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627